DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Someya et al. 5,698,832.

Regarding claim 1, Somaya discloses a card managing device (magnetic card reader 5) for a gaming machine, comprising: a housing unit (main structure 100) including a front housing (104) and a rear housing (101) coupled to the front housing, wherein the front housing includes a surface having a first hollow portion, a second hollow portion, and a card slot (card insertion port( [FIG 2], and wherein the front housing further includes an upper stop plate and a lower stop plate extending rearwards from an upper side and a lower side of the card slot towards the rear housing (10a-c), respectively, defining a card passage between the upper stop plate and the lower stop plate; and a control device (electronic circuit unit 7) [col. 6, l. 53-54] mounted in the housing unit, wherein the control device includes a controller (discriminate means 25/electronic substrate 7a), a reader/write (magnetic head 15), a sensor (light sensor 115), a display (display 3), and an inputting device (keyboard 4) wherein the reader/writer, the sensor, the display, and the inputting device are electrically connected to the controller, wherein the reader/writer includes a read/write circuit board and a read/write head mounted to a bottom side of the read/write circuit board, wherein the read/write circuit board is disposed on a distal end of the upper stop plate, wherein the read/write head is aligned with the card passage, wherein the sensor is located on an upper side of the upper stop plate distant from the lower stop plate, and wherein the display and the inputting device are exposed via the first hollow portion and the second hollow portion, respectively [col.6 l, l. 31-67] [FIG 2].
Regarding claim 2, Someya discloses all of the limitations of claim 1. Someya discloses  the controller includes a control circuit board securely fixed to a rear side of the front housing and extending vertically, wherein the control circuit board includes a lower section having a slot, and wherein the upper stop plate and the lower stop plate extend through the slot into an interior of the rear housing [FIG 2].
Regarding claim 4, Someya discloses all of the limitations of claim 2. Someya discloses  the controller further includes a plurality of connectors disposed on the control circuit board, wherein the rear housing includes a plurality of notches in two side thereof, and wherein the plurality of connectors is exposed via the plurality of notches of the rear housing [FIG 2].
Regarding claim 5, Someya discloses all of the limitations of claim 1. Someya discloses  the rear housing includes a bottom having a plurality of draining holes (drain 40) [FIG 8] [col 4, l. 53-59] [col. 11, l. 1-14].
Regarding claim 6, Someya discloses all of the limitations of claim 1. Someya discloses  the front housing includes two positioning boards (the two plates held together by the screws) extending from upper and lower sides of the front housing, respectively, and wherein each of the two positioning boards has a notch [FIG 2].
Regarding claim 7, Someya discloses all of the limitations of claim 1. Someya discloses  the housing unit further includes a supporter having a fixing portion and a supporting portion extending from a side of the fixing portion, wherein the fixing portion is securely fixed to a lower side of the lower stop plate, and wherein the supporting portion is connected to a distal end of the lower stop plate [FIG 2]. 
Regarding claim 8, Someya discloses all of the limitations of claim 1. Someya discloses the lower stop plate includes a first stop portion extending upwards from a distal end thereof, and wherein the read/write circuit board includes a second stop portion extending downwards from a distal end thereof [FIG 2].
Regarding claim 9,  Someya discloses all of the limitations of claim 1. Someya discloses the lower stop plate includes a distal end having a plurality of inclined water guiding groove (drain 40) [FIG 8] [col 4, l. 53-59] [col. 11, l. 1-14].
Regarding claim 10, Someya discloses all of the limitations of claim 1. Someya discloses the front housing includes two coupling holes on left and right sides thereof (sealing member/protector cover member/ 11a-11d), respectively, wherein the rear housing includes two coupling members on left and right sides thereof, and wherein the two coupling members are coupled with the two coupling holes to secure the front housing and the rear housing together [FIG 2] [col 7, l. 20-28].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Someya et al. 5,698,832 in view of Miller 2015/0081054.

Regarding claim 3, Someya discloses all of the limitations of claim 1. However, Someya fails to disclose a wireless communication device and a setup device disposed on the control circuit board, and wherein the wireless communication device is comprised of an antenna and an RFID integrated circuit.
Miller discloses a wireless communication device and a setup device disposed on the control circuit board, and wherein the wireless communication device is comprised of an antenna and an RFID integrated circuit [38]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Someya in view of Miller as it is well known in the art to use RFID based contactless card systems for increased security.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887